Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Feng Shan on 12/22/2021.
In claim 1, 
line 1, amend “shell ,” to “shell,”
lines 2-3, amend “the core is” to “wherein the core is”, and
lines 3-4, amend “ρ-type alumina” to “ρ-alumina”.
In claim 2,
line 1, amend “the mass” to “a mass”, and
line 2, amend “ρ-type alumina” to “ρ-alumina”.
In claim 3,
line 3, amend “the raw material” to “a raw material”,
line 4, amend “is hematite” to “is the hematite”,
line 8, amend “ρ-type alumina” to “the ρ-alumina”,
line 8, amend “an active ingredient” to “the active ingredient”,
line 9, amend “of lanthanum” to “of the lanthanum”, and
Line 12, amend “active” to “activate”.
In each line 1 of claims 4-6 and 8-10, amend “The method” to “The method for preparing a core-shell structured catalyst”.

In claim 4, line 2, amend “step (1)” to “the step (1)”.

In claim 5, 

line 2, amend “step (1)” to “the step (1)”.
line 2, amend “water” to “the water”.

In claim 6, line 2, amend “step (2)” to “the step (2)”.

In claim 7, 

line 2, amend “steps (1) and (2)” to “the steps (1) and (2)”.
line 2, amend “granulation is performed” to “the mixing the raw material of the core with water to form seed-balls and the mixing the raw material of the core with water to form seed-balls are performed”.

In claim 8,
line 1, amend “The method for” to “The method for preparing a core-shell structured catalyst”,
line 2, amend “step (1)” to “the step (1)”.
line 2, amend “granulation” to “the mixing the raw material of the core with water to form seed-balls”,
line 3, amend “to a disc” to “into a disc”,
line 4, amend “a mist of water” to “a mist of the water”,
line 4, amend “seed-balls” to “the seed-balls”, and
line 4, amend “the rotation” to “a rotation”.

 In claim 9,
line 2, amend “step (2)” to “the step (2)”.
line 2, amend “granulation” to “the mixing the seed-balls with raw materials of the shell and water”,
line 4, amend “to a disc” to “into a disc”,
line 4, amend “a mist of water” to “a mist of the water”,
line 4, amend “pellets” to “the pellets”, and
line 4, amend “wherein the” to “wherein a”.

Abstract
line 1, amend “related to” to “discloses”, and
line 2, amend “a shell, the core.” to “a shell. The core”.

Specification
Page 1, under “Field of the Invention”, line 2, amend “particularly to” to “particularly discloses”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims 1-10 are allowable over the “closest” prior art Jin, CN104759286A (provided in IDS received on 06/10/2020) and Valekar et al., Shaping of porous metal-organic framework granules using mesoporous ρ-alumina as a binder, RSC Adv., 2017, 7, 55767-55777 (published on December 8th, 2017) (Valekar).
The examiner has provided a machine translation of Jin, CN104759286A. The citation of the prior art in this Allowance refers to the machine translation.
Jin discloses an ozone catalyst (Jin, page 6, 3rd paragraph), prepared by first forming a granule comprising amorphous alumina powder with grain diameter of 2 mm ~ 2.5 mm alumina ball (i.e., a core) (Jin, page 5, Example 2, paragraphs 1 and 3); and then adding catalytic mixture, spraying a boric acid and water, to the prepared alumina ball and preparing into granule with grain diameter of 2.5 mm ~ 3 mm catalyst forming body (i.e., core-shell structure, with a shell thickness of ~0.5 mm, as indicated by the difference between 2 mm ~ 2.5 mm and 2.5 mm ~ 3 mm); the catalytic mixture comprises amorphous alumina powder, the catalyst powder (Jin, page 3, 2nd paragraph). Jin further discloses copper, titanium dioxide are catalytically active component (i.e., the catalyst powder) (Jin page 5, 4th paragraph). 
However, Jin does not disclose or suggest (a) the core is made of hematite, tourmaline, germanium, maifanite or kaolin, and (b) the shell is made of ρ-type alumina.
Valekar teaches preparation of millimeter-scale spheres using amorphous-phase mesoporous ρ alumina as a binder (Valekar, page 55767, Abstract).

Thus, it is clear that Jin and Valekar, either alone or in combination, do not disclose or suggest the present invention. 
In light of the above, the present claims 1-10 are allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732